In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated September 29, 2005, which, upon a fact-finding order of the same court dated August 10, 2005, made after a hearing, finding that the appellant committed acts constituting unlawful possession of a weapon by a person under 16 years of age, and committed acts which, if committed by an adult, would have constituted the crimes of attempted robbery in the first degree, criminal possession of a weapon in the fourth degree, and menacing in the second degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of two years. The appeal brings up for review the fact-finding order dated August 10, 2005.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency, we find that it was legally sufficient to establish that the appellant committed acts constituting unlawful possession of a weapon by a person under 16 years of age, and committed acts which, if committed by an adult, would have constituted the crimes of attempted robbery in the first degree, criminal possession of a weapon in the fourth degree, and menacing in the second degree (see Matter of Dyshaun F., 26 AD3d 435 [2006]; Matter of James G., 309 AD2d 935 [2003]). Miller, J.P., Ritter, Goldstein and Lunn, JJ., concur.